DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-11 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/21.  Applicant indicated that claims 12-17 correspond to the elected embodiment, however, Examiner notes that claims 15-16 are dependent upon claim 11, which is withdrawn.  Accordingly, claims 16-17 have been withdrawn.
Applicant’s election without traverse of Species XI: figs. 11A-E in the reply filed on 11/22/21 is acknowledged.
Claim Objections
Claim 14 is objected to because of the following informalities:  
Line 2, it appears the limitation “the bolt” should be --the tensioning bolt-- for consistency of the claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



With regard to claim 15: Line 2, the limitation “its outer surface” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is directed to --an outer surface--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salisbury et al. (US 8,511,021 B2) in view of Haugland (WO 90/10133).
With regard to claim 12: Salisbury et al. discloses an assembly (fig. 18) comprising:
a pair of truss legs (1802) (fig. 18);
a bearing adapter (1706 and 1808) (fig. 18).
Salisbury et al. discloses a bolt assembly (1806) for connecting the truss legs (1802) to respective side of the bearing adapter (1706 and 1808) (fig. 18).
Salisbury et al. does not disclose a pair of bolt and wedge assemblies for connecting the truss legs to respective sides of the bearing adapter, wherein each bolt and wedge assembly comprises an expansion clamp, a wedge, and a tensioning bolt.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute each bolt assembly of Salisbury et al. to comprise a bolt and wedge assembly for connecting each truss leg, wherein the bolt and wedge assembly comprises an expansion clamp, a wedge, and a tensioning bolt such as taught by Haugland et al. a convenient of means of fastening, wherein the adapter be readily disengaged from the truss legs for replacement or repair.  No new or unpredictable results would be obtained from substituting the bolt assembly of Salisbury et al. with the bolt and wedge assembly of Haugland.   Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
With regard to claim 13: Salisbury et al. discloses a bolt assembly (1806) passing through respective portions of the bearing adapter (1706 and 1808) to connect the adapter to the truss legs (fig. 4).   Haugland discloses that the tensioning bolt (4) can extend above the mounting plate (pg. 7, lines 19-20).
As modified, each of the tensioning bolts passes through respective portions of the bearing adapter to connect the bearing adapter to the truss legs.
With regard to claim 14: Haugland discloses that the wedge (5) comprises a threaded opening receiving a threaded end of the bolt (8 and 12) so that application of torque to the bolt pulls the wedge into the expansion clamp (fig. 4; pg. 6, lines 5-9).
With regard to claim 15: As modified, Haugland discloses that the expansion clamp (1) comprises at least one ridge (6) on an outer surface (extending through slots 3) that mechanically .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to foundation components or bolt assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633